Case 7:19-cr-00682-CS Document 32 Filed 11/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

fn a Fo ee ee ee ee ee x
UNITED STATES OF AMERICA ; ORDER OF RESTITUTION
> 4
-V.- : Ver 682 (CS)
WAYNE OSTRANDER,
Defendant. :
a x

Upon the application of the United States of America, by its attorney, Audrey
Strauss, Acting United States Attorney for the Southern District of New York, Lindsey Keenan,
Assistant United States Attorney, of counsel; the presentence report; the Defendant’s conviction
on Count Two of the above Indictment; and all other proceedings in this case, and upon the consent
of WAYNE OSTRANDER, the Defendant, by and through his counsel, Jason Ser, Esq., and upon
consideration of the factors set forth in Title 18, United States Code, Section 3664(f)(2), it is hereby
ORDERED that:

WAYNE OSTRANDER, the Defendant, shall pay restitution in the amount of
$3,000.00 to the victims of the offense charged in Count Two. The names, addresses, and amount
owed are set forth in the Schedule attached hereto. Upon advice of a change of address, the Clerk
of the Court is authorized to send payments to the new address without further order of this Court.

Dated: White Plains, New York
November {242020

SO ORDERED:

thy fotek

HONORABLE CATHY SIEBEL
UNITED STATES DISTRICT JUDGE
